Citation Nr: 1647347	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  14-17 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the Veteran's character of discharge from service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 Administrative Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In July 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

In an October 1994 administrative decision, the RO determined that the Veteran's character of discharge from service on July 23, 1993, barred the Veteran from receiving VA benefit payments.  The Veteran was notified of that decision and his appellate rights by a letter issued in October 1994, however, he did not file an appeal.  

In January 2012, the Veteran filed a filed a claim to reopen the issue regarding his character of discharge.  Review of the claims file reflects that the Veteran has not been provided with a notice letter informing him of the information or evidence needed in order to substantiate his claim, including that new and material evidence must be received and what constitutes "new" and "material" evidence.  See 38 U.S.C.A. § 5103 (a) (West 2002); see 38 C.F.R. §§ 3.156 (a), 3.159(b) (2016); see also VAOPGCPREC 6-2014 (November 2014) (providing that in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required to explain what "new and material evidence" means).   Accordingly, a remand is necessary to provide him with the appropriate notice.

This case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following action:

1. Provide the Veteran proper VCAA notice with respect to the issue of whether new and material evidence has been received to reopen the issue of whether the Veteran's character of discharge from service is a bar to VA benefits.

2. After completing the above, readjudicate the claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. 

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




